Citation Nr: 1418408	
Decision Date: 04/25/14    Archive Date: 05/02/14

DOCKET NO.  10-39 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to March 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board notes that evidence was received after the September 2012 Supplemental Statement of the Case in the form of a statement by the Veteran, received in January 2013.  In April 2014 correspondence, the Veteran's representative waived consideration of the evidence by the Agency of Original Jurisdiction (AOJ), and the Board will therefore proceed with adjudication.  See 38 C.F.R. § 20.1304. 

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his files on the "Virtual VA" system and the VBMS system to insure a total review of the evidence. 

The issue of entitlement to an individual rating based on unemployability (TDIU) has been raised by the record, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The evidence shows that the Veteran served in the Republic of Vietnam during the Vietnam era and has been diagnosed as having diabetes mellitus.

2.  The medical evidence shows that the Veteran's diabetes mellitus is compensably disabling.






CONCLUSION OF LAW

The criteria for establishing service connection for diabetes mellitus type 2 have been met.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307(2)(6)(ii), 3.309(e) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants service connection for diabetes mellitus type 2, which represents a complete grant of the benefit sought on appeal.  See Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Thus, no discussion of VA's duties to notify and assist is required.

The Veteran asserts that presumptive service connection is warranted for diabetes mellitus because he served in country in Vietnam and thus is presumed exposed to herbicides while serving there.

The Veteran has not alleged extensive service in Vietnam.  His primary contention is that he served as an assistant crew chief and mechanic on air planes that flew in and out of Southeast Asia, including several trips into Vietnam.  As outlined in his July 2009 Notice of Disagreement, the Veteran indicated that he was assigned to Naha Air Force Base in Okinawa, Japan, from 1966 to 1968.  He stated that he was a crew chief, and he would travel with aircraft that were away from base overnight in order to provide inspection and other maintenance once the plane landed.  He indicated that the landing location of such fights included bases in Vietnam.

In each case where a veteran is seeking service-connection for any disability due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

The Veteran's personnel records contain a performance report from May 1967 indicating that the Veteran was a mechanic on C-130 planes.  The report also provided the following information: "[The Veteran ] made numerous TDY tours with his aircraft on shuttles to Southeast Asia.  On a recent TDY to Ubon AG, Thailand, he was utilized to assist propeller specialists. . . ."  Moreover, 

The Court of Appeals for Veterans Claims (Court) has suggested in non-precedential Memorandum Decisions that a Veteran may be considered competent to testify that he landed in Vietnam.  It then would become incumbent upon the Board to make a credibility determination.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In this case, the Veteran has been very consistent on his assertions as to specific limited trips to Vietnam.  To this end, the Board also notes that in his first claim filed with VA for PTSD, a non-presumptive disease, in April 2006, years before he filed for diabetes mellitus, the Veteran reported not only that he had served in Vietnam, but qualified his in-service presence in the Republic of Vietnam as "in and out" missions.  This provides significant credibility to his claim.  Moreover, the Veteran's MOS is also consistent with his contentions.

Additionally, the evidence shows that the Veteran more than just landed in Vietnam.  As a plane mechanic, he explained that his responsibilities included servicing the planes, refueling them, and reloading them.  These are activities that would necessarily take the Veteran out of the confines of the plane and place his boots on the ground.

As such, the Board finds that the weight of evidence is at the very least in relative equipoise as to whether the Veteran set foot in Vietnam; and the Board concludes that the Veteran has established Vietnam service for the purposes of the herbicide exposure presumptions.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The law also provides that service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  
	
If the disorder is a chronic disease, service connection may be granted if it becomes manifest to a degree of 10 percent within the presumptive period; the presumptive period for diabetes mellitus is one year.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

In addition, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era is presumed to have been exposed to herbicides during that service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  If a veteran was exposed to an herbicide agent during active military, naval, or air service, presumptive service connection for numerous diseases, including diabetes mellitus, will be established even though there is no record of such disease during service, provided that the disease is are manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Here, the medical evidence reflects that the Veteran has been diagnosed as having diabetes mellitus.  In addition, as discussed, the evidence affirmatively shows that he served in the Republic of Vietnam while on active duty.  Thus, the Veteran has been diagnosed as having a disease for which presumptive service connection is available, and because the Board finds that he served in the Republic of Vietnam, he has an in-service injury, i.e., in-service exposure to herbicides.

In light of the above, the inquiry shifts to whether the Veteran's diabetes mellitus is manifest to a compensable degree, since it was clearly first diagnosed many years after service.  38 C.F.R. § 4.119, Diagnostic Code 7913 provides for a 10 percent rating when diabetes mellitus is manageable by restricted diet only.  Here, VA treatment records show that the Veteran is prescribed Metformin, a medication used to treat diabetes mellitus.  As such, the Veteran's diabetes mellitus at the very least meets the criteria for a compensable rating.

Accordingly, service connection is warranted for diabetes mellitus.


ORDER

Service connection for diabetes mellitus is granted.


____________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


